           Case 1:19-cv-07840-RA-SN Document 81 Filed 08/27/20 Page 1 of 2
                                       Press Koral LLP
                                641 Lexington Avenue, 13th Floor
                                      New York, NY 10022

Matthew J. Press                                                               Cell (347) 419-0983
(212) 922-1111                                                             mpress@presskoral.com

August 27, 2020

BY ECF

 The Honorable Ronnie Abrams
 United States District Court
 Southern District of New York
 40 Foley Square, Courtroom 1506
 New York, NY 10007

Re:       O Seagrape Investors LLC v. Kaleil Isaza Tuzman, et al., U.S.D.C., S.D.N.Y., Civ.
          Action No. 1:19-cv-09736 (the “Seagrape Action”)

          Obra Pia Ltd., et al. v. Seagrape Investors LLC and Edward V. Mullen, U.S.D.C.,
          S.D.N.Y., Civ. Action No. 1:19-cv-07840 (the “Tuzman Action”)

Dear Judge Abrams:

       This firm is counsel to Seagrape Investors LLC and Edward V. Mullen (collectively,
“Seagrape”) in connection with the above two related actions. In response to the Court’s orders
dated August 21, 2020, the following is Seagrape’s supplemental submission concerning the law
governing the parties’ claims in the two actions.

         Most claims in both actions are based on one or more of the Investment Agreement, dated
as of May 1, 2013 (the “Investment Agreement,”), Addendum to Investment Agreement, dated as
of September 19, 2014 (the “Addendum”), Credit Security Agreement, dated as of August 25,
2016 (“CSA”) and Subordination Agreement, dated as of October 14, 2016 (the “Subordination
Agreement”). Each of the Investment Agreement, CSA and Subordination Agreement is governed
by an explicit choice of law clause, selecting the law of the State of New York. The Addendum,
by its terms, is an addendum to the Investment Agreement, and thus also is governed by New York
law.

        In addition to breach of contract claims, Plaintiffs Obra Pia Ltd., Obra Pia (US) Feeder,
LP, Kit Capital Ltd. and Kaleil Isaza Tuzman (collectively, the “OP Parties”) also assert two claims
of breach of fiduciary duties against Seagrape. The OP Parties’ Second Cause of Action alleges
that Seagrape breached its fiduciary duties in its capacity as a lender under the Investment
Agreement, Addendum, CSA and Subordination Agreement. Because this claim arises from a
contractual relationship, it is Seagrape’s position—set forth in its Memorandum of Law in Support
of its Motion to Dismiss the First Amended Complaint, at 17-19—that it is governed by New York
law.

        However, as set forth in Seagrape’s MOL, at 19-20, the OP Parties’ First Cause of Action,
alleging a breach of fiduciary duties by Seagrape in its capacity as a limited partner in Obra Pia
        Case 1:19-cv-07840-RA-SN Document 81 Filed 08/27/20 Page 2 of 2




(US) Feeder, LP (“OP Feeder”), a limited partnership organized under the laws of the British
Virgin Islands (”BVI”), is governed by the law of the BVI. Under well-established choice-of-law
rules, questions relating to the internal affairs of a business entity are decided in accordance with
the law of the place of incorporation. See Scottish Air Int'l, Inc. v. British Caledonian Grp., PLC,
81 F.3d 1224, 1234 (2d Cir. 1996). This includes claims between and among owners for breach of
fiduciary duty. See City of Sterling Heights Police & Fire Ret. Sys. v. Abbey Nat., PLC, 423 F.
Supp. 2d 348, 363 (S.D.N.Y. 2006) (citing Polar Int'l Brokerage Corp. v. Reeve, 187 F.R.D. 108,
116 (S.D.N.Y.1999)). As alleged in ¶ 17 of the OP Parties First Amended Complaint, OP Feeder
“is a limited partnership formed under the laws of the BVI.” Thus, the internal affairs of OP Feeder
are governed by the law of the BVI.

        Consistent with the foregoing, Seagrape’s causes of action for breach of fiduciary duty and
aiding and abetting breach of fiduciary duty, to the extent that they arise from conduct by or
relating to entities organized under the laws of the BVI, are governed by BVI law. See Scottish
Air, 81 F.3d at 1234. To the extent the claims arise from conduct by or relating to entities not
organized under the law of the BVI, it is Seagrape’s position that the claims would be governed
by New York law.

       Finally, each of the OP Parties and Seagrape alleges claims of common law fraud, and
Seagrape alleges a claim of federal securities fraud. These claims are related to the underlying
contracts and are governed, respectively, by New York and United States law.

Respectfully Submitted,


Matthew J. Press




                                                 2
